Exhibit 10.1
(BioCryst Logo) [g27379g2737901.gif]

     
(Rule Logo) [g27379g2737902.gif]
  BioCryst Pharmaceuticals, Inc.
4505 Emperor Blvd, Suite 200
Durham, NC 27703
919-859-1302 phone
919-859-1314 fax
www.biocryst.com

May 23, 2011
Mr. Thomas R. Staab II, CPA
520 Tharps Lane
Raleigh, NC 27614
Dear Mr. Staab:
     On behalf of BioCryst Pharmaceuticals, Inc., a Delaware corporation
(“BioCryst” or the “Company”), we are very excited to offer you the position of
Senior Vice President and Chief Financial Officer. We, along with the other
members of the Company’s Board of Directors (the “Board”), and the Company’s
management team, are all very impressed with you and what you will bring to the
Company. We believe that with your background, you will make significant
contributions to the success of the Company.
     This letter agreement (the “Agreement”) will serve to confirm our agreement
with respect to the terms and conditions of your employment.
1. Term of Employment. Subject to the terms and conditions of this Agreement,
BioCryst hereby employs Thomas R. Staab (the “Employee”), effective July 1st,
2011, as Senior Vice President and Chief Financial Officer of BioCryst, and
Employee hereby accepts such employment. Employee shall commence employment at
the Company’s Durham, North Carolina office. The Employee shall not, during the
term of his employment, engage in any other business activity that would
interfere with, or prevent him from carrying out, his duties and
responsibilities under this Agreement. BioCryst hereby agrees and acknowledges
that any compensation which the Employee receives from participation in such
allowable activities shall be outside the scope of this Agreement and in
addition to any compensation received hereunder. The term of employment of
Employee under this Agreement shall commence as of July 1st, 2011, and shall
terminate on June 30, 2015 unless earlier terminated in accordance with the
provisions of paragraph 4 hereof. In the event Employee is retained by the
Company as Senior Vice President and Chief Financial Officer past June 30, 2015,
the terms of his employment shall continue to be governed by this Agreement
unless otherwise provided by the Board.

 



--------------------------------------------------------------------------------



 



2. Basic Full-Time Compensation and Benefits.
     (a) As basic compensation for services rendered under this Agreement,
Employee shall be entitled to receive from BioCryst, a salary of $30,800.33 per
month ($370,000 per annum) payable in bi-monthly payments for each calendar
month during the term of this Agreement, beginning July 1, 2011. This salary
will be reviewed annually by the Board of Directors and may be raised at the
discretion of the Board.
     (b) In addition to the basic compensation set forth in (a) above, Employee
shall be eligible to earn a cash bonus, payable as soon as reasonably
practicable in the calendar year following each calendar year during the term of
this Agreement, based on the Company’s achievement of performance related goals
proposed by management and approved by the Board for the Company’s applicable
fiscal year (the “Fiscal Year”). The bonus actually earned, if any, shall be
based on a target amount equal to 30% of the base compensation earned by
executive during such Fiscal Year (the “Target Amount”), and shall be pro-rated
based on the degree to which the performance goals have been achieved, subject
to a minimum level of achievement proposed by management and approved by the
Board. The Target Amount for the 2011 Fiscal Year shall be prorated based on
Employee’s base compensation earned during 2011. The Board may, in its
discretion, approve a bonus in excess of the Target Amount if the performance
goals have been exceeded. Employee must be employed through April 1, of the next
succeeding Fiscal Year in order to receive the annual bonus for each Fiscal
Year.
     (c) In addition to the basic compensation set forth in (a) and (b) above,
Employee shall be entitled to receive such other benefits and perquisites
provided to other executive officers of BioCryst which benefits may include,
without limitation, reasonable vacation (currently 4 weeks), sick leave, medical
benefits, life insurance, and participation in profit sharing or retirement
plans.
     (d) In addition to the compensation set forth in paragraphs 2(a), (b) and
(c) above, the Board of Directors of BioCryst may from time to time, in its
discretion, also grant such other cash or stock bonuses to the Employee either
as an award or as an incentive as it shall deem desirable or appropriate.
3. Initial Equity Awards. In connection with Employee’s execution of this
Agreement, Employee shall be issued initial equity incentive awards as follows:
     (a) The Company shall grant to Employee an option to purchase 200,000
shares of the Company’s common stock (“Common Stock”), with an exercise price
equal to the fair market value of the Common Stock on the date of the grant,
which option shall vest and become exercisable in accordance with paragraph 3(d)
below. The option will be an “incentive stock option” up to the maximum number
of shares that may be covered under an incentive stock option pursuant to the
tax code.
     (b) The award set forth in paragraph 3(a) above will vest, contingent on
Employee’s continued provision of services to the Company on each respective
vesting date, over a period of 4 years as follows: The Option will initially
become exercisable for 25% of the Optioned Shares upon Optionee’s completion of
twelve (12) months of Service (as defined in the Standard Stock Option
Agreement) measured from the Grant Date and will become exercisable for the
balance of the Optioned Shares at the rate of 25% of the Optioned Shares upon

 



--------------------------------------------------------------------------------



 



Optionee’s completion of each additional year of Service measured from the first
anniversary of the Grant Date for the following three years until fully vested
on the fourth anniversary of the grant.
     (c) The Company shall grant to Employee 25,000 restricted shares of the
Company’s Common Stock, as described and granted pursuant to the BioCryst
Pharmaceuticals, Inc., Stock Incentive Plan. Subject to Employee’s continuous
employment with or service to the Company from the date of grant thru the
Vesting Date (12 months from date of hire), the transfer restrictions on the
restricted shares shall lapse and the restricted shares shall vest and no longer
be subject to forfeiture.
     (d) The stock option awards set forth in paragraph 3(a & c) above shall be
granted under and subject to the terms of the BioCryst Pharmaceuticals, Inc.
Stock Incentive Plan (the “Stock Incentive Plan”). All awards shall be subject
to the terms of specific award agreements between the Employee and the Company,
which Employee will be required to execute as a condition of the grants.
4. Termination.
     (a) If Employee’s employment is terminated as a result of (i) the
expiration of the stated term of this Agreement, (ii) the Employee’s
resignation, (iii) the Employee’s death, (iv) by the Company for Cause, or
(v) by the Company as a result of Disability, Employee will receive base salary,
as well as any accrued but unused vacation (if applicable) and other
compensation, earned through the effective termination date, and no additional
compensation, except as set forth in Section 4(d) below.
     For all purposes under this Agreement, a termination for “Cause” shall mean
a determination by the Board that Employee’s employment be terminated for any of
the following reasons: (i) failure or refusal to comply in any material respect
with lawful policies, standards or regulations of Company; (ii) a violation of a
federal or state law or regulation applicable to the business of the Company;
(iii) conviction or plea of no contest to a felony under the laws of the United
States or any State; (iv) fraud or misappropriation of property belonging to the
Company or its affiliates; (v) a breach in any material respect of the terms of
any confidentiality, invention assignment or proprietary information agreement
with the Company or with a former employer, (vi) failure to satisfactorily
perform Employee’s duties after having received written notice of such failure
and at least thirty (30) days to cure such failure, or (vii) misconduct or gross
negligence in connection with the performance of Employee’s duties.
     “Disability” shall mean the inability of Employee to perform his duties
hereunder by reason of physical or mental incapacity for ninety (90) days,
whether consecutive or not, during any consecutive twelve (12) month period.
     (b) If the Company terminates Employee’s employment without Cause, it shall
provide written notice of termination to Employee, along with any base salary
and accrued but unused vacation or other compensation earned through the
effective termination date, and, conditioned on Employee (a) signing and not
revoking a release of any and all claims, in a form prescribed by the Company,
and (b) returning to the Company all of its property and confidential
information that is in Employee’s possession, Employee will receive the
following: (i) continuation of base salary for 1 year beyond the effective
termination date, payable in

 



--------------------------------------------------------------------------------



 



accordance with the regular payroll practices of the Company; (ii) payment of
Employee’s target bonus in effect for the fiscal year of termination, payable in
equal installments over the regularly scheduled payroll periods of the Company
for the one year following the effective date of termination; and (iii) if
Employee elects to continue health insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) following
termination of employment, the Company shall pay the monthly premium under COBRA
until the earlier of (x) 6 months following the effective termination date, or
(y) the date upon which Employee commences employment with an entity other than
the Company. Employee will notify the Company in writing within 5 days of your
receipt of an offer of employment with any entity other than the Company, and
will accordingly identify the date upon which you will commence employment in
such writing.
     (c) If, during Employee’s employment with the Company, there is a Change of
Control, all equity awards granted to Employee under paragraph 3 and otherwise
shall vest in full. In addition, if the Company terminates Employee’s employment
without Cause or Employee is Constructively Terminated within 6 months of the
Change in Control, then Employee will be eligible to receive the benefits
provided in paragraph 4(b), under the terms and conditions set forth in that
paragraph.
     “Change of Control” shall be defined as (i) a merger or consolidation in
which the Company is not the surviving entity, except for a transaction the
principal purpose of which is to change the State of the Company’s
incorporation; (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company in liquidation or dissolution of
the Company; (iii) any reverse merger in which the Company is the surviving
entity but in which securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such merger; (iv) any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company)
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 of the 1934 Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities pursuant
to a tender or exchange offer made directly to the Company’s stockholders; or
(v) a change in the composition of the Board over a period of twenty-four
(24) consecutive months or less such that a majority of the Board members
(rounded up to the next whole number) ceases, by reason of one or more contested
elections for Board membership, to be comprised of individuals who either
(A) have been Board members continuously since the beginning of such period or
(B) have been elected or nominated for election as Board members during such
period by at least two-thirds of the Board members described in clause (A) who
were still in office at the time such election or nomination was approved by the
Board.
     “Constructive Termination” shall mean a resignation of employment within
30 days of the occurrence of any of the following events which occurs within
6 months following a Change of Control: (i) a material reduction in Employee’s
responsibilities; (ii) a material reduction in Employee’s base salary, unless
such reduction is comparable in percentage to, and is part of, a reduction in
the base salary of all executive officers of the Company; or (iii) a relocation
of Employee’s principal office to a location more than 50 miles from the
location of Employee’s principal office immediately preceding a Change of
Control.

 



--------------------------------------------------------------------------------



 



     (d) If (i) Employee remains an employee of the Company after the expiration
of the three year term of this Agreement; and (ii) within 6 months thereafter,
Employee resigns as a result of a material and adverse change in the Company’s
business, then Employee shall be entitled to receive the severance benefits on
the terms and conditions specified in paragraph 4(b) above.
     (e) In the event (i) any payments described in paragraphs 4(b), (c) or
(d) above would be “deferred compensation” subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”); and (ii) Employee is a
“specified employee” (as defined in Code Section 409A(2)(B)(i)), such payments
shall, to the extent required by Code Section 409A, be delayed for the minimum
period and in the minimum manner necessary to avoid the imposition of the tax
required by Code Section 409A.
5. Non-Competition; Proprietary Information and Inventions.
     (a) Proprietary Information and Inventions Agreement. As a condition
precedent to the employment of Employee by the Company, Employee shall execute
the Company’s standard Proprietary Information and Inventions Agreement,
attached hereto as Exhibit A.
     (b) Non-Competition Agreement. The Employee agrees that for one (1) year
following the termination of this Agreement by reason of the voluntary
termination by the Employee, without cause on the part of BioCryst, the Employee
shall not become the Chief Financial Officer or become a key executive of
another for-profit business enterprise whose activities are at such time
directly competitive with BioCryst.
     (c) Equitable Remedies. Employee acknowledges and recognizes that a
violation of this paragraph by Employee may cause irreparable and substantial
damage and harm to BioCryst or its affiliates, could constitute a failure of
consideration, and that money damages will not provide a full remedy for
BioCryst for such violations. Employee agrees that in the event of his breach of
this paragraph, BioCryst will be entitled, if it so elects, to institute and
prosecute proceedings at law or in equity to obtain damages with respect to such
breach, to enforce the specific performance of this paragraph by Employee, and
to enjoin Employee from engaging in any activity in violation hereof.
6. Miscellaneous.
     (a) Entire Agreement. This Agreement, including the exhibits hereto,
constitutes the entire agreement between the parties relating to the employment
of the Employee by BioCryst and there are no terms relating to such employment
other than those contained in this Agreement. No modification or variation
hereof shall be deemed valid unless in writing and signed by the parties hereto.
No waiver by either party of any provision or condition of this Agreement shall
be deemed a waiver of similar or dissimilar provisions or conditions at any
time.
     (b) Assignability. This Agreement may not be assigned without prior written
consent of the parties hereto. To the extent allowable pursuant to this
Agreement, this Agreement shall be binding upon and shall inure to the benefit
of each of the parties hereto and their respective executors, administrators,
personal representatives, heirs, successors and assigns.

 



--------------------------------------------------------------------------------



 



     (c) Notices. Any notice or other communication given or rendered hereunder
by any party hereto shall be in writing and delivered personally or sent by
registered or certified mail, postage prepaid, at the respective addresses of
the parties hereto as set forth below.
     (d) Captions. The section headings contained herein are inserted only as a
matter of convenience and reference and in no way define, limit or describe the
scope of this Agreement or the intent of any provision hereof.
     (e) Taxes. All amounts to be paid to Employee hereunder are in the nature
of compensation for Employee’s employment by BioCryst, and shall be subject to
withholding, income, occupation and payroll taxes and other charges applicable
to such compensation.
     (f) Governing Law. This Agreement is made and shall be governed by and
construed in accordance with the laws of the State of Alabama without respect to
its conflicts of law principles.
     (g) Date. This Agreement is dated as of May 23, 2011.
     If the foregoing correctly sets forth our understanding, please signify
your acceptance of such terms by executing this Agreement, thereby signifying
your assent, as indicated below.

         
 
  Yours very truly,
 
       
 
  BIOCRYST PHARMACEUTICALS, INC.
 
       
 
       
 
  By:   /s/ Jon P. Stonehouse
 
       
 
      Jon P. Stonehouse
President & Chief Executive Officer
 
       
 
      Address:
4505 Emperor Blvd., Suite 200
Durham, NC 27703

     AGREED AND ACCEPTED, as of this 25th day of May, 2011.

         
 
  By:   /s/ Thomas R. Staab II, CPA
 
       
 
      Thomas R. Staab II, CPA
 
       
 
      Address:
520 Tharps Lane
Raleigh, NC 27703

 



--------------------------------------------------------------------------------



 



Exhibit A
(Proprietary Information and Inventions Agreement)
EMPLOYEE’S PROPRIETARY INFORMATION AND INVENTIONS
AGREEMENT
I, Thomas R. Staab, recognize that BioCryst Pharmaceuticals. Inc., a Delaware
corporation (hereinafter the “Company”, is engaged in a continuous program of
research, development, and product; on respecting its business, present and
future, including fields generally related to its business.
I understand that:

A.   As part of my employment by the Company I will faithfully and diligently
serve and endeavor to further and safeguard the interests of the Company and I
recognize that I am expected to make new contributions and inventions of value
to the Company;

B.   My employment creates a relationship of confidence and trust between me and
the Company with respect to any information:

  1.   Applicable to the business of the Company: or     2.   Applicable to the
business of any client or customer of the Company which may be made known to me
by the Company or by any client or customer of Company or learned by me during
the period of my employment.

C.   The Company possesses and will continue to possess information that has
been created, discovered, developed, or otherwise become known to the Company
(including without limitation information created, discovered, developed, or
made known by me during the period of or arising out of my employment by the
Company) and/or in which property rights have been assigned or otherwise
conveyed to the Company, which information has commercial value in the business
in which the Company is or may be engaged. All of the aforementioned information
is hereinafter called “Proprietary Information.” By way of illustration, but not
limitation Proprietary Information includes trade secrets, processes, formulas,
data and know-how, improvements, inventions, techniques, marketing plans,
strategies, forecasts, and customer lists.       In consideration of my
employment or continued employment, as the case may be, by the Company and the
compensation received by me from the Company from time to time. I hereby agree
as follows:

  1.   All Proprietary Information shall be the sole property of the Company and
its assigns, and the Company and its assigns shall be the sole owner of all
patents and other rights, title and interest in connection therewith. I hereby
assign to the Company any and all rights I may have or acquire in such
Proprietary Information and/or patents. At all times, both during my employment
by the Company and after its termination, I will keep in confidence and trust
all Proprietary Information, and I will not use or disclose any Proprietary
Information or anything relating to it without the prior written consent of the
Company, except as may be necessary in the ordinary course of performing my
duties as an employee of the Company.     2.   I agree that, during the period
of my employment by the Company, I will not, without the Company’s express prior
written consent, engage in any employment or consulting other than for the
Company. In the event of the termination of my employment by me or by the
Company for any reason, I will promptly deliver to the Company all documents and
data of any nature pertaining to my work with the Company and I will not take
with me any documents or data of any description or any reproduction of any
description containing or pertaining to any Proprietary Information.

 



--------------------------------------------------------------------------------



 



  3.   I will promptly and fully disclose to the Company, or any persons
designated by it, all improvements, inventions, formulas, processes, techniques,
know-how, and data, whether or not patentable, copyrightable, or otherwise
protectable as property, made or conceived or reduced to practice or learned by
me, either alone or jointly with others, during the period of my employment by
the Company which are related to or useful in the business of the Company, or
result from tasks assigned me by the Company or result from use of premises
owned, leased, or contracted for by the Company (all said improvements,
inventions , formulas, processes, techniques, know-how, and data shall be
collectively hereinafter called “Inventions”). I agree to keep complete,
accurate, and authentic accounts, notes, data, and records of all Inventions in
the manner and form requested by the Company, which accounts, notes, data, and
records shall be and remain the sole property of the Company. I agree to
surrender the same promptly to the Company upon its request or, in the absence
of such a request, upon the termination of my employment by the Company.     4.
  I agree that all Inventions are and shall be the sole property of the Company
and its assigns, and that the Company and its assigns shall be the sole owner of
all patents and other rights in connection therewith. I hereby assign to the
Company any and all rights I may have or acquire in or to such Inventions and
patents. I further agree as to all such Inventions to assist the Company in
every proper way (but at the Company’s expense) to obtain and from time to time
enforce patents, including amendments, extensions, and continuations of said
patents on said Inventions in any and all countries, and to that end I will
execute all documents for use in applying for and for obtaining such patents,
amendments, extensions, and continuations and enforcing same, as the Company may
desire, together with any assignments thereof to the Company or persons
designated by it. My obligation to assist the Company in obtaining and enforcing
patents, amendments, extensions, and continuations for such Inventions in any
and all countries shall continue beyond the termination of my employment, but
the Company shall compensate me at a reasonable rate after such termination for
time actually spent by me at the Company’s request on such assistance.     5.  
As a matter of record I attach hereto a complete list of all Inventions or
improvements relevant to the subject matter of my employment by the Company
which have been conceived, made, or reduced to practice by me, alone or jointly
with others, prior to my engagement by the Company which I desire to remove from
the operation of this Agreement. I covenant that such list is complete. If no
such list is attached to this Agreement, I represent that I have no such
Inventions and improvements at the time of signing this Agreement.     6.   I
represent that my performance of all of the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence Proprietary Information acquired by me in confidence or in trust
prior to my employment by the Company. I have not entered into, and I agree that
I will not enter into, any agreement either written or oral, in conflict
herewith.     7.   I understand that, as part of the consideration of the offer
of employment extended to me by the Company or of my continued employment by the
Company, as the case may be, I will not bring, have not brought, with me to the
Company and I will not use, have not used, in the performance of my
responsibilities at the Company, materials or documents of a former employer,
unless I have obtained written authorization from the former employer for their
possession and use. Accordingly, this is to advise the Company that the only
materials that I will bring to the Company or use in my employment are
identified on the attached sheet (Exhibit A) and, as to each such item, I
represent that I have obtained, prior to the effective date of my employment
with the Company, written authorization for their possession and use in my
employment with the Company. I also understand that, in my employment with the
Company, I am not to breach any obligation of confidentiality that I have to
former employers, and I agree that I shall fulfill all such obligations during
my employment with the Company.

 



--------------------------------------------------------------------------------



 



  8.   This Agreement shall be effective as of the first day of my employment by
the Company, namely: July 1, 2011. I understand and agree that this Agreement is
not a contract of employment and that my employment by the Company is, for all
purposes, “at will.”     9.   This Agreement shall be binding upon me, my heirs,
executors, assigns, administrators, and other legal representatives and shall
inure to the benefit of the Company, its successors and assigns.

     
DATED: May 25, 2011
  Employee: /s/ Thomas R. Staab II
 
   
ACCEPTED AND AGREED TO:
   
 
   
BIOCRYST PHARMACEUTICALS, INC.
   
 
   
BY: /s/ Robert C. Stoner
AS ITS: Vice President of Human Resources
   
 
   
 
   
Dated: May 25, 2011
BioCryst Pharmaceuticals. Inc.
4505 Emperor Blvd., Suite 200
Durham, NC 27703
   

 



--------------------------------------------------------------------------------



 



Dear Sir:
I Thomas R. Staab II propose to bring to my BioCryst employment the following
tangible materials and previously unpublished documents, which materials and
documents may be used in my BioCryst employment:
 X  No materials                             See below                     
      Additional sheets attached
The signature below by a representative of my current or former employer
confirms that my continued possession and use of these materials is authorized.
AUTHORIZATION:
Signature: /s/ Robert C. Stoner
Title: VP HR
Employer: BioCryst Pharmaceuticals

 